DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on July 14, 2022.
This Office action is made NON-FINAL.

Information Disclosure Statement
The IDS filed on July 21, 2022 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 at the end of line 3, it is suggested to insert the conjunction --and--.
In claim 1 at line 9, it is suggested to change “rang” to --range--.
Appropriate correction is required.

Double Patenting
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,028,209 in view of Yamakawa et al. (US 2002/0034686) 
The patent recites a composition for electrodes comprising a graft copolymer in which a monomer containing acrylonitrile as a main component is grafted onto polyvinyl alcohol. (claim 1)  A graft ratio, or degree of polymerization, of the polyvinyl alcohol is 300 to 3,000, which overlaps with a graft ratio in a range of 300% to 570%.  The polyvinyl alcohol content is 10 mass % to 40 mass %, which overlaps with 15% by mass to 25% by mass.  The polyacrylonitrile content is 60 mass% to 90 mass %, which overlaps with 75% by mass to 85% by mass.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The patent also recites the composition to comprise polyvinylidene fluoride. (claim 2)  
The patent does not recite meth(acrylonitrile) as a main component.  However, Yamakawa in the same field of endeavor discloses a binder containing (meth)acrylonitrile units in place of acrylonitrile units. (Yamakawa in [0127])  The skilled artisan would find obvious to modify the patent with meth(acrylonitrile) as a main component.  The motivation for such a modification is to exhibit a low electrochemical reactivity. (Id.)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Response to Arguments
Applicant’s arguments filed May 3, 2022 with the present amendment with respect to the 112 rejection for being indefinite, the content of the polyvinyl alcohol, the content of the (meth)acrylonitrile-based polymer, and the graft ratio of the graft copolymer in Sakurai have been fully considered and are persuasive.  The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn and the 35 U.S.C. 103 rejection of claims 1-11 based on Sakurai and Chung has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0027756 to Narutomi et al. is cited as a commonly-owned disclosure.  US 2011/0020709 to Fukumine et al. is cited for a porous film as a binder with a polymerization degree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722